
	
		I
		112th CONGRESS
		2d Session
		H. R. 4414
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2012
			Mr. Bishop of Georgia
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend temporarily the reduction of duty on certain
		  dyed polyacrylonitrile staple.
	
	
		1.Certain dyed
			 polyacrylonitrile staple
			(a)In
			 generalHeading 9902.40.30 of
			 the Harmonized Tariff Schedule of the United States (relating to certain dyed
			 polyacrylonitrile staple) is amended by striking 12/31/2012 and
			 inserting 12/31/2015.
			(b)Effective
			 dateThe amendments made by subsection (a) apply with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of enactment of this Act.
			
